DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment and remarks filed on 8/15/2022 are acknowledged.  Claims 1, 4-9, 11, and 15-19 are amended.  Claim 10 is cancelled.  New claims 20-23 are added.  Claims 1-9 and 11-23 are pending.

Election/Restrictions
Applicant's election with traverse of Group I and SEQ ID NO:2, 45, and 1 in the reply filed on 8/15/2022 is acknowledged.  The traversal is on the following ground(s):
1.  That the examiner has not shown a requisite search burden.
2.  That the claims as amended comprise a special technical feature in view of the art cited by the examiner.
This is not found persuasive for the following reasons.
Regarding argument 1, the instant application was filed as the national stage of PCT/US2017/061847.  As such, the propriety of restriction is determined under the rules of Unity of Invention, which does not include burden.
Regarding argument 2, as set forth in the rejections below, there is no special technical feature linking the groups.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-9, 11, and 20-23 are currently under examination.

Information Disclosure Statement
	The information disclosure statements filed on 1/24/2020, 3/12/2021, and 9/17/2021 have been considered.  Signed copies are enclosed.  The lined-through document was not considered because no copy of the reference was provided.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on page 48. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claims 1 and 22 are objected to because of the following informalities:  Claim 1 contains periods within the claim.  Each claim must begin with a capital letter and end with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v.Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).  
Claim 22 has two parts, (a) and (d).  It is assumed applicant intended (d) to be (b).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 is rendered indefinite by the phrase “a variant of any one of (a)-(c). wherein the variant comprises an amino acid sequence that is at least about 90%, at least about 95%, 96%, 97%, 98% or 99% identical to (a)-(c).”  It is not clear how a single amino acid sequence that is at least 90% identical to (a), (b), and (c) at the same time.  Amending the claim to read “identical to any one of (a)-(c)” would obviate this rejection.
Claim 5 is rendered indefinite by the phrase “wherein the variant comprises an amino acid sequence that is at least about 90%, at least about 95%, 96%, 97%, 98% or 99% identical to (a)-(b).”  It is not clear how a single amino acid sequence that is at least 90% identical to (a) and (b) at the same time.  Amending the claim to read “identical to any one of (a)-(b)” would obviate this rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9, 11, and 20-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 17/053,784 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims anticipate the instant claims.  The instant claims are drawn to a nucleic acid encoding a polypeptide comprising a LAMP lumenal domain, at least one allergen comprising Der F1, Der F2, Der P1, and/or Der P2, and a LAMP transmembrane domain/cytoplasmic tail.
The copending claims recite a LAMP construct comprising at least one of Allergen X and which is constructed as depicted in ILC-1.  The list of allergens disclosed as Allergen X includes Der F1 (SEQ ID NO:153, which matches the instant SEQ ID NO:45 at 100%) and ILC-1 is shown as including Allergen X, a LAMP lumenal domain, and a LAMP transmembrane domain.  SEQ ID NO:1 of the copending application includes both the instant SEQ ID NO:1 and 2. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hearl et al (WO2013/187906; IDS filed 1/24/2020) in view of Garman et al (WO93/08279) and Tan et al (Vaccine, 24:5762-5771, 2006).
The instant claims are drawn to a nucleic acid encoding a polypeptide comprising a LAMP lumenal domain, at least one allergen comprising Der F1, Der F2, Der P1, and/or Der P2, and a LAMP transmembrane domain/cytoplasmic tail domain.
Hearl et al disclose DNA vaccines for the treatment of allergies (see abstract).  These vaccines comprise the coding sequence for one or more allergens fused in-frame with the lumenal domain of LAMP and the transmembrane/cytoplasmic tail sequence of LAMP (see abstract and paragraph 013).  Examples of allergens include dust mite allergens (see paragraph 046).  An example construct is shown as SEQ ID NO:7, where residues 28-380 are the lumenal domain and residues 1235-1258 are the transmembrane domain.  These residues match the instantly claimed SEQ ID NO:2 and SEQ ID NO:1, respectively.  The nucleic acid can be present in a vector, which can be inserted into a host cell (see paragraph 089 and 060).
Hearl et al differs from the instant invention in that they do not disclose that the allergen is Der F1, Der F2, Der P1, and/or Der P2.  
Garman et al disclose the allergens (and nucleic acid sequences encoding them) Der F1, Der F2, Der P1, and Der P2.  These peptides are disclosed as being capable of inducing T cell anergy (see page 10, paragraph 1).  These peptides are thus capable of use in diminishing allergic response and symptoms (see page 12, paragraph 2).  
Tan et al disclose the use of DNA constructs encoding Der P2 to induce a TH1 immune response and inhibit IgE production in order to treat allergies (see abstract).  Tan et al disclose that DNA immunization with the Der P2 gene fused to a LAMP-1 targeting sequence led to induction of high levels of antigen specific TH1-skewed immunity to promote a safer and more efficacious response against allergic reactions (see page 5769, column 1, final paragraph and page 5770, column 1, final paragraph).
It would have been obvious to one of ordinary skill in the art, at the time of invention, to use the DNA sequence encoding Der P2 (or Der F1, Der F2, and/or Derp1), as disclosed by Garman et al as the allergen in the DNA vaccine disclosed by Hearl et al because these sequences have been shown to diminish allergic responses to dust mite allergens and because Hearl et al disclose the use of dust mite allergens in their DNA vaccine.  
One would have had a reasonable expectation of success because the Der allergens disclosed by Garman et al have been used for many years in the treatment of allergies and because Tan et al showed that DNA constructs containing the Der allergen Der P2 were capable of skewing the immune response toward a TH1 response and diminishing IgE production.  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/Primary Examiner, Art Unit 1645